PER CURIAM.
The appellant was charged by indictment with first degree murder and two counts of armed robbery with a firearm. He was found guilty by a jury and sentenced by the court to concurrent terms of life imprisonment, on each of the counts.
Appellant contends on appeal that (1) the trial court erred in denying his motions for mistrial based on the ground that the prosecuting attorney made improper remarks in closing argument, (2) the court erred in restricting cross-examination of an alleged eye-witness, and (3) the court erred in commenting upon defense counsel’s trial conduct in the presence of the jury.
We have carefully considered all of appellant’s points and have concluded that no reversible error has been demonstrated. Therefore the conviction and sentences are affirmed.
Affirmed.